                   IN THE UNITED STATES DISTRICT COURT FOR T Wr                           FILED
                                                                                     W OPFf! COURT
                              EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division                        'AUG I 8 lc_G
                                                                                CLERK. U.S. DISTRICT COURT
 UNITED STATES OF AMERICA                        UNDER SEAL                        ALEXAS'DRIA VIRGiu'iA



                                                 Criminal Case No. 1:20-CR-
 V.

                                                 Count 1: Conspiracy
                                                 (18U.S.C. §371)

 ASHISH SAWHNEY,                                 Count 2: Conspiracy to Induce Aliens to Come
                                                 to the United States for Purposes of Private
      Defendant.                                 Financial Gain
                                                 (8U.S.C. § 1324(a)(I)(A)(iv),(a)(I)(A)(v)(I),
                                                 and (a)(l)(B)(i))

                                                 Counts 3-5: Inducing An Alien to Come to the
                                                 United States for Purposes of Private
                                                 Financial Gain
                                                 (8 U.S.C. § 1324(a)(l)(A)(iv),(a)(l)(A)(v)(II),
                                                 and (a)(I)(B)(i))

                                                 Count 6: Attempted Unlawful Procurement of
                                                 Naturalization
                                                 (18 U.S.C. §§ 1425(a) and 2)

                                                 Forfeiture Notice



                                            INDICTMENT


                           August 2020 Term - at Alexandria, Virginia

THE GRAND JURY CHARGES THAT;


                                       General Allegations

At all times relevant to this Indictment:


        1.     The defendant, ASHISH SAWHNEY("SAWHNEY")was an Indian national

who obtained a Permanent Resident Card authorizing him to reside in the United States,
